
	
		II
		112th CONGRESS
		2d Session
		S. 2709
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on Bayderm
		  Bottom DLV-N.
	
	
		1.Bayderm Bottom DLV-N
			(a)In
			 generalHeading 9902.22.19 of the Harmonized Tariff Schedule of
			 the United States (relating to aqueous polyurethane dispersions containing 38
			 percent to 42 percent solids content of propanoic acid,
			 3-hydroxy-2-(hydroxymethyl)-2-methyl-,polymer with
			 2-[(2-aminoethyl)amino]ethanesulfonic acid monosodium salt,
			 1,6-diisocyanatohexane, dimethyl carbonate, 1,2-ethanediamine, 1,6-hexanediol,
			 hydrazine, and α- hydro-ω-hydroxypoly[oxy(methyl-1,2-ethanediyl)],
			 polyethylene-polypropylene glycol monobutyl ether blocked) is amended by
			 striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
